Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. 
Examiner has entered the claim amendments filed on 12/14/2020 in the After Final Consideration Program Request. Provided herein is a new grounds of rejection, whereby Applicant’s Arguments submitted 12/14/2020 are rendered moot; please see below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 USC 112(b).
Claim 3 recites the limitation "the stacked flange" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 also recites “a first end of the cylindrical housing”. There is already established antecedent basis for a first end in claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (US 10047765) in view of Dugan (US 5709018), and in further view of itself (Williamson ‘765). 
Regarding claim 1, Williamson (US 10047765) discloses a tool for removal of a bushing from a stator vane assembly of a plurality of stator vane assemblies arranged in a gas turbine, wherein the bushing is disposed circumferentially around a vane stem of each stator vane assembly in the plurality of stator vane assemblies, the tool comprising (See Abstract):
a lead screw (A, Reference Drawing 1) extending from a first end of the lead screw to a second end of the lead screw along the longitudinal axis, the lead screw being rotatably secured (See Col. 5, lines 48-51);
a threaded nut  (B, Reference Drawing 1) engaged with the second end of the lead screw; and 
a pulling module (C, Reference Drawing 1) removably attached to the threaded nut, such that the lead screw passes through the threaded nut before passing through the pulling module (wherein item B is secured on item A before item C; see also Col. 5, lines 48-51), the pulling module comprising a pair of oppositely disposed puller arms (Please refer to arms 602), each puller arm comprising a hook portion (610) having an engagement tab configured to engage a respective notch on the bushing (wherein contact surface 640 on end 606 engages key portion 120 of bushing 100; see also Col. 5, lines 6-13 and 44-48).
However, although Williamson discloses a structure for removing a bushing, the details regarding assembly of the pulling tool is not explicitly disclosed. Specifically, Williamson does not explicitly teach a cylindrical housing defining a longitudinal axis; the screw extending through the cylindrical housing; and a stabilizing structure disposed at a first end of the cylindrical housing, the stabilizing structure including a first reaction arm that extends from the stabilizing structure and is disposed against a neighboring vane stem such that contact between the reaction arm and the neighboring vane stem resists a reaction component of torque from rotating the lead screw.
a cylindrical housing defining a longitudinal axis; the screw extending through the cylindrical housing (Please see Figure 1, wherein there is a puller bolt 14 extending through the cylindrical sleeve portion 22); and a stabilizing structure disposed at a first end of the cylindrical housing the stabilizing structure including a first reaction arm that extends from the stabilizing structure and is disposed against a neighboring vane stem such that contact between the reaction arm and the neighboring vane stem resists a reaction component of torque from rotating the lead screw (wherein there is a supporting component comprising bridge 20 and legs 56; see Col. 4, lines 64-Col. 5, line 10; Examiner is recognizing the intended use of the invention in the context of a turbine, wherein Dugan discloses that the legs engage the housing of the engine when the tool is in use to hold the bridge from moving relative to the housing, i.e. resisting reaction component of torque).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Dugan into the invention of Williamson. Williamson intimates and suggests that a tool (600) to remove the bushing, however the structure which supports and is usable with the tool (600) is not disclosed. One would be motivated to do so because Dugan provides an advantageous support which allows a user to operate on the engine while the engine is still mounted in the aircraft, thus saving time and reducing the likelihood of damage to adjacent structures (Col. 1, lines 30-36 and 57-63). The tool of Dugan is used to remove an annular structure within an engine; although the intended structure is an annular 
However, Williamson as modified by Dugan does not explicitly disclose wherein the engagement tab of each puller arm is configured to point in a clockwise direction, as viewed from the first end of the lead screw. However, Williamson does intimate and suggest alternative shapes of the contact surface (640) of the tool (600) correspondingly mating with the engagement surface (140) of key portion (120) of bushing (100); please refer to Figures 4 and 7-10 as well as Col. 8, lines 55-60, Col. 5 lines 52-67. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement a clockwise direction of the contact surfaces of the tool. Williamson suggests alternative shapes of any kind; there is a finite number of alternatives such that the tabs are formed by pointing in the same or opposite direction, including clockwise or counterclockwise.  


    PNG
    media_image1.png
    678
    537
    media_image1.png
    Greyscale

Reference Drawing 1
Regarding claim 3, all of the limitations recited in claim 1 are rejected by Williamson as modified by Dugan and itself. Modified Williamson further teaches wherein the stacked flange is disposed at a first end of the cylindrical housing opposite the pair of puller arms, the stacked flange being removably secured to a perimeter of the cylindrical housing and defining a hole therethrough along the longitudinal axis (wherein there is actuating nut 16 threadably received on the portion of the stem 48, engaging with the sleeve portion 22, see Col. 4, lines 51-53 of Dugan).
Regarding claim 7, all of the limitations recited in claim 1 are rejected by Williamson as modified by Dugan. Modified Williamson further teaches wherein the pulling module comprises a body defining a hole extending therethrough along the longitudinal axis, the hole being an unthreaded hole through which the lead screw extends (wherein the pulling module of Williamson is attached to the structure of Dugan; wherein the end of bolt 14 of Dugan is unthreaded and attaches to the pulling module of Williamson).
Regarding claim 19, all of the limitations recited in claim 1 are rejected by Williamson as modified by Dugan. Modified Williamson further teaches wherein the first reaction arm includes a vertical arm segment and a horizontal arm segment (wherein there is a vertical side surface as well as a bottom horizontal surface of the legs 58).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (US 10047765) in view of Dugan (US 5709018) and itself, and in further view of Klann (US 20050278917). 
Regarding claim 4, all of the limitations recited in claim 3 are rejected by Williamson as modified by Dugan and itself. Modified Williamson further teaches wherein the first end of the lead screw comprises a drive attachment (wherein the tool 600 has the screw A for translating a drive mechanism, wherein Dugan also 
However, modified Williamson does not explicitly teach a ball bearing and lock washer assembly, the ball bearing and lock washer assembly comprising a rotary component attached to the lead screw and a stationary component attached to the stacked flange.
However, from the same or similar field of endeavor, Klann (US 20050278917) discloses a ball bearing and lock washer assembly, the ball bearing and lock washer assembly comprising a rotary component attached to the lead screw and a stationary component attached to the stacked flange (please refer to paragraph [0019] disclosing thrust bearing 3; wherein an area that transitions from unthreaded to threaded has the bearing provided therebetween; wherein there are two collars around the balls of the assembly such that there is translation of one element and stationary connection of another, i.e. a thrust bearing; see also [0026] and [0040], [0049]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the structure of Klann into the invention of modified Williamson. One having ordinary skill in the art would recognize a bearing as a friction reduction component for assisting with loads. Both nuts (15, 18) of Dugan rotate in order to position the gripping module to remove a cylindrical assembly in an engine (Col. 4, lines 50-55 and 64-67). The addition of a thrust bearing as disclosed by Klann would provide axial load support in a region where the rod is traveling along the longitudinal axis. This modification would be recognized as applying .

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (US 10047765) in view of Dugan (US 5709018) and itself, and in further view of Weng (US 3735650).
Regarding claim 8, all of the limitations recited in claim 7 are rejected by Williamson as modified by Dugan and itself. However, modified Williamson does not explicitly teach a pair of anti-rotation pins;  wherein the pulling module comprises a body defining a circumferential surface and a pair of oppositely disposed, radially-oriented pin sockets defined in the circumferential surface, each one of the pair of anti-rotation pins being disposed in a respective one of the pair of pin sockets; and wherein the cylindrical housing comprises a first pair of elongate slots oppositely disposed from one another and extending in a direction of the longitudinal axis, each pin of the pair of anti-rotation pins being slideably engaged within a respective elongate slot of the first pair of elongate slots.
However, from the same or similar field of endeavor, Weng (US 3735650) teaches a pair of anti-rotation pins (pins 56, 58, where rotational movement would not be possible, see Figure 1 and 2);  wherein the pulling module comprises a body defining a circumferential surface and a pair of oppositely disposed, radially-oriented pin sockets defined in the circumferential surface, each one of the pair of anti-rotation pins being disposed in a respective one of the pair of pin sockets (please refer to Figure 2 for the nature of attachment of pins 56, 58, wherein the pulling ; and wherein the cylindrical housing comprises a first pair of elongate slots (key slots 60, 62) oppositely disposed from one another and extending in a direction of the longitudinal axis (See figures 1 and 2), each pin of the pair of anti-rotation pins being slideably engaged within a respective elongate slot of the first pair of elongate slots (Please refer to Column 2, lines 28-37).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the pins and key slots of Weng into modified Williamson.
One would be motivated to do so in order to provide a keyed, controlled movement between two objects (Column 2, lines 34-37), namely in this case two cylindrical objects that may move in the longitudinal direction. 
Regarding claim 9, all of the limitations recited in claim 8 are rejected by Williamson as modified by Dugan and Weng. Modified Williamson further teaches wherein the cylindrical housing comprises a second pair of elongate slots offset from the first pair of elongate slots and extending in the direction of the longitudinal axis, each elongate slot of the first pair of elongate slots having a first circumferential width less than a second circumferential width of each elongate slot of the second pair of elongate slots (wherein the combination of Williamson as modified by Weng teaches that the first pair of elongate slots are wide enough to accommodate pins for a race-groove fixture, and the second pair of slots may provide access and visual confirmation, i.e. therein exists two different sizes; see also Weng, Column 2 lines 31-35 describing an interference fit).
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (US 10047765) in view of Dugan (US 5709018) and itself, and in further view of Fillion (US 3579796). 
Regarding claim 10, all of the limitations recited in claim 1 are rejected by Williamson as modified by Dugan. However, modified Williamson does not explicitly teach a bushing guide attached to the cylindrical housing proximate to the pulling module, the bushing guide defining a partial circumferential wall within the cylindrical housing, the partial circumferential wall having an inner surface that provides for firm sliding contact with an outer surface of the bushing.
However, from the same or similar field of endeavor, Fillion (US 3579796) teaches a bushing guide (15) attached to the cylindrical housing proximate to the pulling module, the bushing guide defining a partial circumferential wall within the cylindrical housing, the partial circumferential wall having an inner surface that provides for firm sliding contact with an outer surface of the bushing (Please refer to Column 2, lines 20-30 disclosing collar 15 having spaced feet 15b, wherein there are also reduced outer portions 15c, specifically for the purpose of engaging a work; see also Column 2, lines 49-55).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Williamson to include a bushing guide, as suggested by Fillion. This known technique is applicable to the system of Williamson as they both share characteristics and capabilities, namely, they are directed to the same field of endeavor, specifically tools for removing cylindrical assembly.

Regarding claim 11, all of the limitations recited in claim 10 are rejected by the combination of Williamson as modified by Dugan, itself, and Fillion. Modified Williamson further teaches wherein the bushing guide is removably attached to the cylindrical housing (wherein the member 15 of Fillion is threaded on for assembly, see Column 2 lines 25-29).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (US 10047765) in view of Dugan (US 5709018) and itself, and in further view of Sjosten (US 9073190).
Regarding claim 12, all of the limitations recited in claim 1 are rejected by Williamson as modified by Dugan and itself. However, modified Williamson does not explicitly teach a tool alignment bushing threaded to engage the vane stem, the tool alignment bushing being sized to fit within an unthreaded hole defined through the pulling module.
	However, from the same or similar field of endeavor, Sjosten (US 9073190) teaches a tool alignment bushing (2) threaded (8) to engage the vane stem, the tool alignment bushing being sized to fit within an unthreaded hole defined through the pulling module (Please also note the intended use, wherein the structural implications are taught by the prior art of the record; please see Column 5, lines 27-29 and 32-38).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement an additional bushing as taught by Sjosten into the invention of modified Williamson.
	One would be motivated to do so in order to alter the friction between axially extended moving parts (See Shoup 6092279, Column 1 lines 13-22). 
Allowable Subject Matter
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The combination of claim elements required by the scope of claim 5 would is neither anticipated nor rendered obvious by the prior art of the record. The scope of claim 5 and the intervening claim 3, independent claim 1 inclusive, would require extensive reconstruction of the prior art and would not be considered obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAKENA S MARKMAN/Examiner, Art Unit 3723